Per Curiam
Opinion,
The only issue raised by Appellant, Carl J. Davis, is whether the finding of the Unemployment Compensation Board of Review that he was discharged as a result of willful misconduct connected with his employment is supported by substantial evidence. We have reviewed, with intensity, the record made before the hearing authorities and are satisfied that the testimony of the employer’s foreman, Frank Cooney, and its assistant personnel director, Stanley Eogut, sufficiently supports the Board’s finding that Appellant yas discharged for excessive absenteeism and violation: of a .labor management agreement.
*235Accordingly, we
Order
And Now, this 24th day of October, 1978, the decision of the Unemployment Compensation Board of Review denying unemployment compensation benefits to Carl J. Davis is affirmed.